BLAND, P. J.
(after stating the facts).
1. An acceptance of an order for goods is effectual from the moment the letter of acceptance, properly directed and stamped, is deposited in the post office, or if by wire, the *57moment the telegram is paid, for and delivered to the telegraph company for transmission. But a revocation of an order does not take effect until the letter or telegram revoking the order is actually received, hence defendant’s letter and telegram were too late to revoke the order. The contract, if the order itself was sufficient, was completed by plaintiffs’ acceptance, before the arrival of either defendant’s letter or telegram of revocation, therefore, if the subject-matter of the order is sufficiently definite and certain in its terms to constitute a contract, defendant cannot escape liability for the agreed price or value of the goods by his refusal to receive them. The order contains a list of articles giving the minimum and maximum prices of each article, graded, supposedly, according to quality. Neither the number or the price of any of the articles is specified in the order. Defendant ordered three hundred and eighty dollars’ worth of jewelry from plaintiffs’ stock, to be made up of the articles named in the order, but no definite quality, price or number of any one or more of these articles is mentioned. The first item, “buckles or pins,” might be filled with all buckles and no pins, or with all pins and no buckles, or with both buckles and pins, at fifteen, twenty-five, thirty, fifty, seventy-five cents, one or two dollars per dozen, and it might be filled by one dozen of either, or both buckles and pins, or with one hundred dozen of either or both. So with every other article named in the order, quantity, quality nor price are anywhere mentioned, therefore, the subject-matter of the contract is too indefinite to be capable of identification. Where this is the case there is no meeting of minds and hence no contract. [1 Parsons on Contracts (9 Ed.), sec. 525; Cold Blast Transportation Company v. Kansas City Bolt & Nut Company, 114 Fed. 77; s. c., 57 L. R. A. 296.]
2. But it is contended by plaintiffs that, notwithstanding the contract was unenforcible for want of mutuality, yet as it was executed by them, it became *58clothed with a valid consideration relating back to the date of the order and is binding on the defendant. [Jones v. Durgin, 16 Mo. App. 370; Lindell v. Rokes, 60 Mo. 251; Cold Blast Transportation Co. v. Kansas City Bolt and Nut Company, supra.] This would be so if the void order had specified the goods with such definiteness as to have enabled the plaintiffs to deliver the identical goods ordered or goods of the identical quality ordered. This was not done. The plaintiffs, not the defendant, selected the goods that were shipped, and it cannot be ascertained by comparing the order with the invoice, that the goods delivered to the express company are the same goods, or are of the same quality and price as those mentioned in the order. Indeed, the designation of the goods in the order is so vague and uncertain that they are incapable of identification, and hence the defendant did not make an order on plaintiffs for goods that could be accepted or that was capable of being executed so as to bind the defendant.
The judgment is affirmed.
All concur.